DETAILED ACTION
This Office Action is in response to Applicants Request for Continued Examination received on July 14, 2021.  Claim(s) 1-20 is/are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Examiner acknowledges the Applicants amendments to claims 1, 8, and 14 in the response on 07/14/2021.  No claims have been canceled at this time. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-20 are directed to a system, method, or product which is/are one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 8 and product Claim 14.  Claim 1 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold);
monitoring, by an agent, resource consumption at a system running at an on- premises data center of the client, wherein the agent is embedded into the system for tamper-resistance such that disabling or uninstalling the agent will disable the system; and 
determining compliance data by measuring, by the agent, the resource consumption according to one or more cost factors of a consumption-based pricing agreement; and
reporting, by the agent, the compliance data of the client to a remote vendor system;
wherein the compliance data is useable to determine a consumption-based price of operating the system according to the consumption-based pricing agreement.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Monitoring resource consumption and system tampering, determining compliance data based on consumption, reporting compliance data, and determining consumption price based on data and pricing agreement recites a commercial or legal interaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or legal interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The computer implemented system in Claim 1 is just applying generic computer components to the recited abstract limitations.  The computer program product comprising computer-readable storage medium having instructions embodied therewith and instructions executable by a processor in Claim 14 appears to be just software.  Claims 8 and 14 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a system within a data center (Claims 1 and 14) and/or a computer-program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a processor (Claim 14). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 8, and 14 are directed to an abstract idea without a Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0035] about implantation using general purpose or special purpose computing devices [the methods described may be implemented, at least in part, in hardware and may be part of the microprocessor of a special or general-purpose computer system 300, such as a personal computer, workstation, minicomputer, or mainframe computer. For example, and not by way of limitation, the mainframe 110 may be a computer system 300, or the mainframe 110 may operate at a data center 105, which may be a computer system 300] and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 8, and 14 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-7, 9-13, and 15-20 further define the abstract idea that is present in their respective independent claims 1, 8, and 14 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-7, 9-13, and 15-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 13-16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over The Recycler Trade magazine for toner September 24, 2013 (hereafter The Recycler) in view of Toner Giant How to Fix – HP cartridges February 22, 2017 – updated May 18, 2017 (hereafter Toner Giant) in further view of Shroff et al. (U.S. Publication 2013/0198050 A1)
Regarding claim 1, The Recycler discloses the monitoring program relating to Hewlett Packard Instant Ink monitoring program which monitoring, by an agent (HP ink cartridge firmware), resource consumption at a system running at an on- premises site (TR, par. 002; the programme “requires that users invest a lot of trust in HP”, as it works by the user’s internet-connected printer telling HP “how many pages they’re printing every month”, with HP sending inkjet cartridges “as needed”.  The printer residing at the customer’s on-premises site [e.g. home or office].); and 
determining compliance data by measuring, by the agent (firmware of printer and cartridge), the resource consumption according to one or more cost factors of a consumption-based pricing agreement (monitoring the number of pages printed to have customers within one of three pricing tiers. TR, pars. 4-5; the three plans demonstrate the programme’s scale. The first, occasional printing, is $2.99 a month or $36 a year for 50 pages, which HP states saves $84 over a year in comparison to spending $120 on standard cartridges. The second, moderate printing, comes in at $4.99 a month, $60 a year for 100 pages a month, and offers a supposed savings of $180 a year in comparison to spending $240 on standard cartridges.  The final model, frequent printing comes in at $9.99 a month and $120 a year, for 300 pages a month.); 
wherein the compliance data is useable to determine a consumption-based price of operating the system according to the consumption-based pricing agreement (measuring number of pages printed for one of three pricing plans based on number of pages printed per month/ year.  Occasional printing, 50 pages/ month [600 per year]. Moderate printing 100 pages/ month [1200 pages per year] and frequent printing 300 pages/ month [3600 pages per year].).
The recycler fails to disclose tamper-resistance such that disabling or uninstalling the agent will disable the system which are include in the HP printer and Inkjet cartridges 
Toner Giant discloses, detail of the same product as discussed by The Recycler, where the Hewlett Packard ink jet printers include a printer error or locked print cartridges in which the firmware locks the cartridge or indicates that a counterfeit ink cartridge has been installed into the printer (par. 001; If your HP printer is giving you an error message such as HP cartridges locked or any other message that mentions something about HP cartridge protection, then it should like you have fallen victim to a printer firmware update and you will definitely be having trouble using compatible or remanufactured inks. You may also see a message like ‘used or counterfeit ink cartridge detected’) therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the resource optimization and cost consumption of a resource (cloud platform) as taught by Shroff with the security monitoring and disable capability as disclosed in Lyon for securing connections and content for a publisher with one or more proxy servers since combining prior art elements is known to yield a predictable result.
The combination of The Recycler and Toner Giant discuss HP inkjet cartridges and printers but fail to disclose a data center. 
Shroff discloses, in the same field of invention, resource optimization for a workload input for a brokerage engine , monitoring the workload input for compliance with one or more audit and regulatory metrics, monitoring the cons consumption of the workload input in one or more cloud environments include enterprise assets such as data center, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the resource monitoring and 

Regarding claim 2, the combination discloses wherein the agent is integrated into an operating system of the system (Shroff, par. 0003, a cloud computing implementation of a software application may allow an organization to access the application through the internet without needing to control an existing technology infrastructure supporting the application. [to allow for control of computer resources over a network or internet the computing elements (e.g. computer or processor and supporting hardware) need to have a basic operating system at minimum]. TR, internet-connected printer telling HP how many pages have been printed each month). .

Regarding claim 3, the combination discloses wherein the agent is a specialized hardware device installed on the system (Shroff, par. 0070, the various devices and modules described herein may be enabled and operated using hardware, firmware and software (e.g., embodied in a machine readable medium). For example, the various electrical structure and methods may be embodied using transistors, logic gates, and electrical circuits (e.g., application specific integrated (ASIC) circuitry and/or in digital signal processor (DSP) circuitry). [monitoring resource usage could be applied to an ASIC]).

Regarding claim 4, the combination discloses further comprising transmitting the compliance data to a webserver remote from the system (TR par. 0002, the programme, as it works by the user’s internet-connected printer telling HP “how many pages they are printing each month”, with HP sending inkjet cartridges as needed.)

Regarding claim 6, the combination discloses wherein the monitoring, by the agent, resource consumption at the system comprises monitoring, by the agent, at least one of a control block and a Shroff, par. 0046, a next step in the determination of resource optimization of the workload may include monitoring the cost consumption of the workload, as in 310. Workload cost may be predetermined, or continuous. Such consumption by the workload may be metered over the course of a predefined consumption cycle. Cloud service consumption requested by the workload may include consumption of application services, compute resources, or data storage. [control block being application services and storage area being data storage]).

Regarding claim 7, the combination discloses wherein the system provides a cloud service to a plurality of end users (abstract, providing a hybrid cloud ecosystem).

Regarding claim 8, The Recycler discloses the monitoring program relating to Hewlett Packard Instant Ink monitoring program which monitoring, by an agent (HP ink cartridge firmware), resource consumption at a system running at an on- premises site (TR, par. 002; the programme “requires that users invest a lot of trust in HP”, as it works by the user’s internet-connected printer telling HP “how many pages they’re printing every month”, with HP sending inkjet cartridges “as needed”.  The printer residing at the customer’s on-premises site [e.g. home or office].); and 
determining compliance data by measuring, by the agent (firmware of printer and cartridge), the resource consumption according to one or more cost factors of a consumption-based pricing agreement (monitoring the number of pages printed to have customers within one of three pricing tiers. TR, pars. 4-5; the three plans demonstrate the programme’s scale. The first, occasional printing, is $2.99 a month or $36 a year for 50 pages, which HP states saves $84 over a year in comparison to spending $120 on standard cartridges. The second, moderate printing, comes in at $4.99 a month, $60 a year for 100 pages a month, and offers a supposed savings of $180 a year in comparison to spending $240 on standard cartridges.  The final model, frequent printing comes in at $9.99 a month and $120 a year, for 300 pages a month.); 
wherein the compliance data is useable to determine a consumption-based price of operating the system according to the consumption-based pricing agreement (measuring number of pages printed for one of three pricing plans based on number of pages printed per month/ year.  Occasional printing, 50 pages/ month [600 per year]. Moderate printing 100 pages/ month [1200 pages per year] and frequent printing 300 pages/ month [3600 pages per year].).
The recycler fails to disclose tamper-resistance such that disabling or uninstalling the agent will disable the system which are include in the HP printer and Inkjet cartridges 
Toner Giant discloses, detail of the same product as discussed by The Recycler, where the Hewlett Packard ink jet printers include a printer error or locked print cartridges in which the firmware locks the cartridge or indicates that a counterfeit ink cartridge has been installed into the printer (par. 001; If your HP printer is giving you an error message such as HP cartridges locked or any other message that mentions something about HP cartridge protection, then it should like you have fallen victim to a printer firmware update and you will definitely be having trouble using compatible or remanufactured inks. You may also see a message like ‘used or counterfeit ink cartridge detected’) therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the resource optimization and cost consumption of a resource (cloud platform) as taught by Shroff with the security monitoring and disable capability as disclosed in Lyon for securing connections and content for a publisher with one or more proxy servers since combining prior art elements is known to yield a predictable result.
The combination of The Recycler and Toner Giant discuss HP inkjet cartridges and printers but fail to disclose a data center. 
Shroff discloses, in the same field of invention, resource optimization for a workload input for a brokerage engine , monitoring the workload input for compliance with one or more audit and regulatory metrics, monitoring the cons consumption of the workload input in one or more cloud environments include enterprise assets such as data center (abstract and par. 0067), therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the resource monitoring and consumption cost associated with the resource including tamper resistance as disclosed by The Recycler and Toner Giant with the monitoring of cost, audit, and regulatory compliance in a could environment [data center] as taught by Shroff for monitoring resource consumption for determining pricing of a resource as applying a known technique to a known device for improvement would yield a predictable result (KSR rationale D).

Claim 9 is substantially similar to claim 2 and therefore rejected under the same rationale. 
Claim 10 is substantially similar to claim 3 and therefore rejected under the same rationale. 
Claim 11 is substantially similar to claim 4 and therefore rejected under the same rationale. 
Claim 13 is substantially similar to claim 6 and therefore rejected under the same rationale. 
Claim 14 is substantially similar to claim 1 and therefore rejected under the same rationale. 
Claim 15 is substantially similar to claim 2 and therefore rejected under the same rationale. 
Claim 16 is substantially similar to claim 3 and therefore rejected under the same rationale. 
Claim 17 is substantially similar to claim 4 and therefore rejected under the same rationale. 
Claim 19 is substantially similar to claim 6 and therefore rejected under the same rationale. 
Claim 20 is substantially similar to claim 7 and therefore rejected under the same rationale. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shroff et al. U.S. Publication 2013/0198050 A1 (hereafter Shroff) in view of Lyon U.S. Publication 2013/0103556 A1 (hereafter Lyon) in further view of Barritz et al. U.S. Publication 2002/0065780 A1 (hereafter Barritz).

Regarding claim 5, the combination fails to disclose the use of software licenses for one or more products. 
Barritz, par. 0028; LVCS 10 comprises a first monitoring software component 12 which serves to extract out-of -compliance (OOC) data from the LM (License Manager) logs in accordance to instructions provided by the licensors. The information may contain information other than out-of-compliance data as well, for example, information defining the frequency of use of software, music and the like. A second component of the LCVS 10 comprises a user review and approval software 14 that allows a user of software to review information that will be transmitted by the LCVS 10 to licensors. The last component in FIG. 1 is a transmit data to licensors software component 16 which is instrumental in packaging and/or transmitting extracted information to licensors) therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention use the monitoring of resource consumption and security system as disclosed by the combination of The Recycler, Toner Giant, and Shroff with the license monitoring as taught by Barritz for determining license compliance of a user over time as applying a known technique to a known device for improvement to yield a predictable result. 

Claims 12 and 18 are substantially similar to claim 5 and therefore rejected under the same rationale. 

Response to Arguments
Applicant's arguments filed July 12, 2021 have been fully considered but they are not persuasive.  The remarks begin on page 6 of the response and the arguments for the rejection under 35 U.S.C. § 101 begin on page 7. 
The Applicant traverses the rejection of the claims in the Office Action and argues (remarks page 7) that the October 2019 Update: Subject Matter Eligibility and states that it’s only “certain” methods of organizing human activity and not all methods of human activity are abstract.  Second, that the groupings are limited to the three outlined in the 2019 October update [1)fundamental economic practices or principles, 2) commercial or legal interactions, 3) managing personal behavior and relationships or 
The Arguments further argue the amended limitations including the newly added embedded anti-tampering monitoring platform that prevents tampering of on premises data centers. Further, the Applicant states that the mere fact that an anti-tampering monitoring platform could be used to further a business purpose does not change the scope of the claims.  And, that actual commercial or legal interactions would occur by relying on the claimed platform, however that use is outside the scope of the claims.  The Applicant concludes that the Office Action appears to broaden the claims beyond their scope to render them as abstract. 

The Examiner does not agree with the Applicants arguments. First, the Examiner does not agree with the argument regarding the grouping under the “certain methods of organizing human activity” grouping.  The claims are methods to monitor consumption or a resource and compliance for a pricing agreement which is generating a commercial (and financial) result of the data center.  
Second, the applicants arguments directed to the amendments are not persuasive as the tamper resistance limitation is nonfunctional descriptive material since the agent is not actually doing anything unless it specifically detects some form of tampering. The proper function of the system is for nothing to happen and for the system to not be disabled. 

Further arguments (remarks page 8) include the amended claim language where the agent can be incorporated into the data center as specialized hardware or as software coded into an operating system.  The applicants state that the present invention could be used as “proof” that a customer’s actual use of the system based on the data contract.  Again the Applicants argue that the Examiner is broadening the claims beyond the actual scope.
The Examiner disagrees with the argument.  First, the applicants are arguing specifics of the agent.  The claim merely states that an agent is embedded into a system for tamper resistance.  The specifics of specialized hardware or software incorporated into an operating system is not part of the claims.  The Examiner will not read in limitation which exist in the specification.  Further, the agent does 

The Applicants further argue that the claims as presented integrate the abstract idea into a practical application and are therefore eligible.  Further, the Applicants argue that the monitoring platform that resists tampering is a technical improvement over the current available technology.  
The Examiner disagrees with the argument.  The Examiner does not find the claim to be integrated into a practical application.  The use of collected data and a computer system is not more than merely using the computer as a tool to perform the abstract idea.  Thus, the Examiner does not find the limitations to be integrated into a practical application.  Additionally, the Examiner does not agree with the argument of improvement to technology.  The computer system (processor or computer hardware) is not being improved by the method steps.  The monitoring for tamper resistance as claimed is nonfunctional descriptive material as does not include any details regarding how the agent is detecting or handling the tamper detection to facilitate the disabling of the system.  

The arguments regarding the rejections under 35 U.S.C. § 102 and 103 (remarks pages 9-12) include detailing the reference of Shroff and the combination of Shroff and Barritz and how the references individually and in combination fail to include the amended claim limitation in the response on 07/12/2021.  
First the Applicant argues that under 35 U.S.C. § 102 each and every element of the claims in not rejected by a single reference.  
The Examiner agrees that each and every element must be contained within a single reference however none of the instant claims were rejected under 35 U.S.C. § 102 in the Final rejection on 05/10/2021.
 Regarding the rejection under 35 U.S.C. § 103, the applicants arguments (pages 9-10) take the positon that the amended claims which include “resource consumption of a client at a system running at an on-premises data center of the client, wherein the agent is embedded into the system for tamper-resistance such that disabling or uninstalling the agent will disable the system” and “reporting, by the 
The Examiner disagrees with the arguments as the rejection no longer includes the combination of the three listed prior art references.  A new rejection, found above, uses two new references in combination with Shroff.  The Applicants arguments against Shroff are directed to citations listed in the Office action. The remaining part of Shroff used is the location in a cloud computing environment such as a data center. 
Regarding the reference of Lyon (remarks pages 10-12) the arguments are that Lyon fails to disclose elements of the amended claims.  The argument is moot as Lyon is no longer a reference used in the rejection of the claims. 
Regarding the reference of Barrtiz (remarks page 12) the arguments are that the reference fails to cure the alleged deficiencies of Shroff and Lyon.  The Examiner disagrees however the rejection has been updated with new references in light of the claim amendments.  The Examiner disagrees with the arguments as Barritz is added for specific claim limitations which deal with monitoring software licenses.

In summary, the amendments and arguments are insufficient to overcome the rejection under 35 U.S.C. § 101.  The rejection under 35 U.S.C. § 103 has been updated with new primary and secondary references.  The claims are not in condition for allowance at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406.  The examiner can normally be reached on M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        September 20, 2021